Exhibit 10.1
 
Voting Agreement
Each of the undersigned, being a director of Salin Bancshares, Inc. (“SBI”),
having voted for the approval and adoption by SBI of that certain Agreement and
Plan of Merger (“Agreement and Plan of Merger”) among SBI and Horizon Bancorp,
Inc. (“Horizon”), whereby Horizon will acquire all of the outstanding capital
stock of SBI in exchange for shares of Horizon common stock, no par value per
share (the “Holding Company Merger”), in consideration of the benefits to be
derived from the consummation of such merger and in consideration of the mutual
agreements made in the Agreement and Plan of Merger and herein, and in order to
induce Horizon to execute and deliver the Agreement and Plan of Merger to SBI
and to proceed with the consummation of the Holding Company Merger and to incur
the expenses required in connection therewith, hereby irrevocably covenants and
agrees with one another and with each of the parties to such Agreement and Plan
of Merger that until such time as the Holding Company Merger has been
consummated, or the Agreement and Plan of Merger has been duly terminated in
accordance with the provisions thereof, the undersigned:
(a)
will support the consummation of the Holding Company Merger and the merger of
Salin Bank and Trust Company, an Indiana state chartered bank and wholly-owned
subsidiary of SBI (“SBTC”) with and into Horizon Bank, and subject to fiduciary
duties and Section 5.06 of the Agreement and Plan of Merger, will recommend the
Holding Company Merger for approval and adoption by the shareholders of SBI;

(b)
will vote or direct the vote of all shares of common stock of SBI (“SBI Common
Stock”) now or hereafter beneficially owned or controlled by him or her, whether
individually or in any fiduciary capacity, in person or by proxy, at any meeting
of the shareholders of SBI or adjournments thereof, in favor of the approval and
adoption of the Agreement and Plan of Merger and the Holding Company Merger
(subject to any fiduciary duties of such individual);

(c)
will cooperate with Horizon to pursue consummation of the transactions
contemplated by the Agreement and Plan of Merger and otherwise support the
Holding Company Merger and the merger of SBTC with and into Horizon Bank to the
best of their ability, refraining from disclosing non-public information, making
disparaging comments regarding the parties to the transactions or the proposed
transactions, or taking any other action in opposition to the transactions; and

(d)
will not transfer any shares of SBI Common Stock, or any right or option with
respect thereto or any interest therein, without first obtaining from the
transferee thereof and furnishing to Horizon a written agreement of such
transferee substantially to the effect of the agreements herein made and in form
and substance acceptable to Horizon.

The undersigned represents and warrants that he or she (except to the extent
indicated below) is the sole record and/or beneficial owner of, or the fiduciary
with rights to vote and dispose of, the number of shares of SBI Common Stock
indicated beside his or her signature below. Each undersigned further represents
and warrants that the undersigned’s obligations under this Voting Agreement are
entered into freely and are not dependent on the participation of any or all of
the other directors.
This Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earlier of (a) the
consummation of the Holding Company

--------------------------------------------------------------------------------




Merger; (b) the termination of the Agreement and Plan of Merger in accordance
with its terms; or (c) the taking of such action whereby a majority of SBI’s
Board of Directors, in accordance with the terms and conditions of Section 5.06
of the Agreement and Plan of Merger, withdraws its favorable recommendation of
the Agreement and Plan of Merger to the shareholders of SBI.
This Voting Agreement may be executed in one or more counterparts and delivered
by facsimile, pdf, or other means of electronic communication, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. This Voting Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana and applicable federal laws,
without regard to principles of conflicts of law. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Voting Agreement was not performed in accordance with its specific terms on a
timely basis or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or other equitable relief to prevent
breaches of this Voting Agreement and to enforce specifically the terms and
provisions of this Voting Agreement, this being in addition to any other remedy
to which they are entitled at law or in equity. WAIVER OF JURY TRIAL. EACH OF
THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY, IN ANY MATTERS (WHETHER SOUNDING IN TORT, CONTRACT, OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS VOTING AGREEMENT.
 
[Remainder of Page Intentionally Left Blank.]









--------------------------------------------------------------------------------




Executed and Delivered as of October 29, 2018.







/s/ William N. Salin  
(0 shares)
William N. Salin
 
    /s/ M. Jane Salin  
(204 shares)
M. Jane Salin, acting individually and in her capacity as Trustee of the
Subtrusts created under the William Nathan Salin Family Irrevocable Trust #1
 
    /s/ William N. Salin, II  
(23.5152 shares)
William N. Salin, II, acting individually and in his capacity as Trustee u/a
Margaret Jane Salin Irrevocable Grandchildren’s Trust No. 1 dated December 11,
2012 and as Trustee u/a William N. Salin, II, Irrevocable Children’s Trust dated
December 11, 2012
 
    /s/ Sherri S. Fritsch  
(23.5152 shares)
Sherri S. Fritsch, acting individually and in her capacity as Trustee u/a
Margaret Jane Salin Irrevocable Grandchildren’s Trust No. 2 dated December 11,
2012 and as Trustee u/a Sherri Fritsch Irrevocable Children’s Trust dated
December 11, 2012
 
    /s/ Susan S. McClain  
(23.5152 shares)
Susan S. McClain, acting individually and in her capacity as Trustee u/a
Margaret Jane Salin Irrevocable Grandchildren’s Trust No. 3 dated December 11,
2012 and as Trustee u/a Susan McClain Irrevocable Children’s Trust dated
December 11, 2012
 
   


